Citation Nr: 1637895	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-35 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from June 1989 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In an August 2015 decision, the Board denied an evaluation for anxiety disorder, in excess of 70 percent, on and after September 1, 2010, and also determined that the issue of entitlement to TDIU was on appeal as a part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board remanded the issue of TDIU for additional development.  The matter has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  
 

FINDINGS OF FACT

1. The Veteran meets the schedular criteria for TDIU.

2. The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the issue of TDIU stems from a March 2009 rating decision that granted service connection for an anxiety disorder.  During the course of the appeal, the Veteran asserted that his anxiety disorder interfered with his ability to work.  As such, the Board found, in August 2015, that the issue of TDIU was reasonably raised by the Veteran and that it was part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO provided the Veteran with a notice letter in November 2008 in connection with his claim for service connection for an acquired psychiatric disorder.  Following the August 2015 remand, the AOJ sent a letter to the Veteran in September 2015 that specifically informed the Veteran of the evidence necessary to substantiate a TDIU and of the division of responsibilities in obtaining the evidence.  It also explained how disability ratings and effective dates are determined. 

The AOJ adjudicated the issue of TDIU in an October 2015 Supplemental Statement of the Case (SSOC). The Board acknowledges that the Veteran did not file a Notice of  Disagreement, an initial Statement of the Case was not issued, and a substantive appeal was not filed.  However, this is due to the fact that the issue of entitlement to TDIU was already considered on appeal.  See Rice, 22 Vet. App. at 447.  Accordingly, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.

The Board notes the Veteran was also provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with the September 2015 notice letter.  To date, he has not responded or provided the requested information.  Notwithstanding, the Board finds that it may proceed without this requested information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street").  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, an examination regarding the impact of the Veteran's service-connected disabilities on his unemployability was not necessary, as the evidence of record shows that the Veteran has been working full time and that he has maintained a substantially gainful occupation throughout the appeals period. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to TDIU. 

The Veteran is service-connected  for an anxiety disorder evaluated at 70 percent.  Thus, the Veteran meets the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  

However, upon review of the claims file, the Board finds that the evidence does not show that the Veteran is unemployable due to his service-connected disability.  Significantly, the Veteran has been employed full-time throughout the course of the appeal.  In this regard, the Board notes that the Veteran's VA Medical Center records repeatedly indicate that the Veteran is employed full-time.  At a VA medical examination in February 2009, the examiner noted that the Veteran's occupational history since military discharge revealed that the Veteran was currently employed.  The examiner noted that the Veteran enjoyed his work and further stated that he had a steady employment history.  It was also noted that he worked the "third shift."  The examiner noted that, prior to his current position, the Veteran was in technical support for two to three years.  At a February 2013 VA examination in connection with his anxiety disorder claim, the Veteran then reported that he had been employed by the same employer for the past 10 years.  Additionally, the Veteran indicated, on several occasions, that he was working on side projects for co-workers and through his mother's church, in addition to his full time job, as he enjoyed the work.  

The Veteran's VA Medical Center records do show that the Veteran has stated that he prefers to work the night shift and in a quiet environment; however, he continually reports that he is able to work and/or is working full-time.  At a VA examination for his anxiety disorder in April 2010, the VA examiner opined that the Veteran's psychiatric symptoms had no negative impact on his ability to obtain and maintain physical or sedentary employment.  Further, the Board also notes that in April 2016, the Veteran submitted a dependency claim to VA, naming his mother as a dependent, which indicated that his income was helping to support his mother.  There is no indication that the Veteran has been unemployed at any point during the appeal period.

The Board acknowledges the assertions of the Veteran's representative that his current employment is protected work, as the Veteran has little need to interact with others while on the job.  However, the Board finds that the Veteran's current full-time employment is not a protected environment, such as a family business or sheltered workshop.  In that regard, while the term sheltered workshop is not defined in the regulation, the Wage and Hour Division of the United States Department of Labor uses the terms sheltered workshop and work center interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities."  Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook.  While the Veteran does work the third shift, the evidence of record repeatedly shows that the Veteran reports a stable work history and has continued full-time employment at his current position.  The evidence does not indicate that the Veteran's family or friends own the business where he works or that he is receiving special treatment or consideration that would indicate that the Veteran was not substantially employed.  As noted  above, the evidence also shows that the Veteran has taken on additional side projects for co-workers and his mother's church, as he enjoys his work.  Such evidence does not indicate that the Veteran's current employment is protected work.

The Board also notes that the Veteran has discussed difficulties with social interaction, however, the Board notes that such symptomatology is already contemplated in the currently assigned 70 percent evaluation for his anxiety disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411.  These difficulties alone do establish that he is unable to obtain or maintain employment, but rather show that he has some level of impairment while working.

Based on the foregoing, the Board concludes that, while the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his 70 percent disability evaluation, the evidence does not show that the service-connected disorder alone preclude gainful employment.  In that regard, the Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  Based on a review of the evidence of record, the Board concludes that a TDIU is not warranted.


ORDER

Entitlement to TDIU is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


